Citation Nr: 0811759	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Entitlement to service connection for post operative 
residuals of a cervical fusion with degenerative arthritis, 
including secondary to residuals of right hip stress 
fracture.
 
 
REPRESENTATION
 
Appellant represented by:     Georgia Department of Veterans 
Services
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 


ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel


INTRODUCTION
 
The veteran served on active duty from June 1968 to December 
1968.
 
This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 rating decisions of the Atlanta , 
Georgia , Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied reopening 
of the claim.  During his appeal of the decision, the veteran 
asserted entitlement to service connection on a secondary 
basis, which the RO Decision Review Officer also rejected.
 
The veteran appeared at a March 2005 Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.
 
In a June 2005 decision, the Board determined new and 
material evidence to reopen the veteran's lumbar and cervical 
spine claims was submitted and reopened the claims.  The 
lumbar and cervical spine claims were then remanded to the 
RO, via the Appeals Management Center (AMC), in Washington , 
DC , for additional development and a de novo review on the 
merits.  A September 2006 rating decision granted entitlement 
to service connection for lumbar degenerative disc disease, 
denied entitlement to service connection for a cervical 
disorder, and returned the case to the Board for further 
appellate review.  In light of the RO's action of the lumbar 
claim, that issue is no longer before the Board and will not 
be discussed in the decision below.
 
In March 2007, the case was remanded for further development.
 
 

FINDING OF FACT
 
The preponderance of the probative and credible evidence 
indicates that post-operative residuals of cervical 
degenerative arthritis is not related to an in-service 
disease or injury, or a service-connected disability.
 
 
CONCLUSION OF LAW
 
Post-operative residuals of cervical degenerative arthritis 
were not incurred in or aggravated by active service, they 
may not be presumed to have been incurred in or aggravated by 
active service, and they are not proximately due to, the 
result of, or aggravated by, residuals of a right hip 
fracture.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a), 3.310 (2007).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Pursuant to the Board's 
remand, VA notified the veteran in August 2005 and May 2007 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by him, and notice of what part VA 
will attempt to obtain.  VA informed the veteran of the need 
to submit all pertinent evidence in his possession and, in 
the May 2007 letter, provided adequate notice of how 
disability ratings and effective dates are assigned.  VA has 
fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA 
examinations.  While he did not receive full notice prior to 
the initial decision, after pertinent notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was 
readjudicated in the October 2007 Supplemental Statement of 
the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  The veteran was 
provided the opportunity to present pertinent evidence and 
testimony. In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the 
fairness of this adjudication.
 
Governing Law and Regulation
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§  3.307, 3.309.
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  
 
A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).
 
In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).
 
Analysis
 
The veteran asserts that he injured his neck during his 
active service, shortly after completion of basic training at 
Ft. Bragg , North Carolina , at the same time as he incurred 
a right hip stress fracture.  As explained below, the Board 
finds that, notwithstanding a favorable medical nexus 
opinion, there is no credible evidence that the veteran in 
fact sustained a neck injury during his active service.  In 
fact, the preponderance of the credible probative evidence of 
record is to the contrary.
 
In his 1968 claim of entitlement to service connection for a 
right hip disorder, the veteran provided no details as to how 
he sustained a stress fracture.  He merely claimed service 
connection for the residuals of the injury.  The May 1969 
rating decision noted in-service treatment for a right hip 
stress fracture but denied service connection because there 
was no evidence of residuals at separation.  
 
He testified at a local RO hearing in March 1982 as part of 
his effort to reopen the 1968 claim.  At that hearing, the 
veteran stated under oath that his right hip stress fracture 
was not the result of any one particular event or injury.  
Instead, the stress fracture was diagnosed after he 
complained of continuous pain-the more he used it the worse 
he got.  He noted that he was athletic, and that he was in 
charge of training other troops.  The veteran never asserted 
that a seminal event was responsible for his injury, such as 
dropping from a rope.  He also asserted that he contracted 
the staph infection from a soldier who was seriously injured 
in an automobile accident and placed in the same ward with 
him.  Transcript, 1982 RO Hearing, pp. 2, 8.
 
In his initial April 1987 claim for service connection for 
his neck, contrary to his sworn testimony at the 1982 
hearing, the veteran stated he injured his neck in service 
when he was required to scale down a rope and drop from an 
intended height of 10 to 12 feet.  Instead, he asserted that 
he actually fell 20 to 30 feet.  He reported being treated on 
an in-patient basis, and while hospitalized he contracted a 
staph infection and was placed in isolation.  As set forth 
above, this almost-post-20-year account is at odds with the 
veteran's initial account of what he claimed was the genesis 
of his right hip injury.
 
Service medical records note the veteran was hospitalized 
twice for a virulent skin infection, pyoderma due to staph 
aureus and beta H. streptococcus of the left arm.  The 
associated records, however, do not document the veteran 
having contracted the disease from another soldier, but that 
he was the source of infection of other members of his 
platoon.  Further, it was determined that he was treated for 
the disease prior to his active service, and it was diagnosed 
as existing prior to service.  Following resolution of his 
acute symptoms, the appellant was administratively 
discharged.  While not directly related to his cervical spine 
claim, it is highly probative when weighing the appellant's 
credibility.
 
The clinical record associated with the veteran's late 
September 1968 admission notes he had a long history of 
recurrent impetigo and pyoderma, which had spread to other 
members of his platoon by history.   It was noted that he had 
been treated with staph toxoid injections as a civilian.  
Prior injuries noted included two wrist fractures and right 
hip stress fracture.  Examination of his neck was negative, 
as were his extremities except for his skin.  He was treated 
in isolation, given prescribed medication upon discharge, and 
told to return in 10 days.
 
In late October 1968, the veteran was admitted again for an 
infection of his left forearm.  The examiner noted in his 
history that, upon admission, the veteran had a resolving 
right hip stress fracture.  He was followed by orthopedic 
service, and used crutches up to his admission, but he was 
then ambulating without them.  Physical examination revealed 
no neck disorder.  Only skin pathology was noted on the 
veteran's extremities.  The clinical records associated with 
the left arm staph infection note the veteran was recovering 
from a right hip stress fracture.  
 
Upon his initial admission in late September 1968 for the 
skin infection, the consult noted he ambulated on crutches 
without difficulty due to the right hip stress fracture.  At 
his second admission in October 1968, the consult noted the 
veteran ambulated without difficulty without any aid such as 
crutches.  The clinical records do not indicate an etiology 
for the right hip stress fracture.  The summary notes that 
upon completion of his treatment, he would be discharged from 
active service for a condition that existed prior to 
service.  Further, the physical examinations done at each 
admission noted no complaints related to or abnormality of 
the veteran's neck.
 
A December 1980 VA examination report noted the veteran told 
the examiner that, about midway through basic training, he 
was repeatedly jumping and developed initial weight-bearing 
pain, first in the right and then the left hip which 
progressed to sedentary pain.  There is no mention of the 
veteran having fallen from a rope or that his neck was 
involved.
 
Private treatment records dated prior to 1987 related to 
treatment for the veteran's back note no complaints or 
findings as concerned his neck.  Neither Dr. Conway in 
December 1986 nor Dr. Holloway in September 1988 noted any 
neck complaints or symptomatology.  The former only noted 
complaints of right hip and knee pain, which could be related 
to a military injury the veteran described during his 
examination.  (Emphasis added)
 
The December 1988 VA examination report notes the claims file 
was not available to the examiner.  The examiner recorded 
that the appellant reporting falling from a rope at a height 
of 35 feet, being hospitalized for his injury, and developing 
a staph infection in his back while hospitalized.  The 
veteran did not mention any injury to his neck.  In a 
December 1989 response to the examination report, the veteran 
asserted that his file was incomplete, as there were records 
missing, and that the soldier from whom he contracted the 
staph infection died.  As noted, this is contrary to the 
contemporaneously created service medical records.
 
In December 1992, the veteran obtained a private 
psychological assessment that notes he manifested loss of 
cognitive function and other symptoms which were consistent 
with a prior head injury, as described by the veteran.
 
From this point forward, the veteran's quest for service 
connection for his cervical spine degenerative arthritis took 
on, and continues to be, a redundant theme but with 
additional twists to his asserted neck injury.  Specifically, 
the evidence of record has consistent or duplicate 
submissions of reports of diagnostic tests results of his 
cervical spine.  Notably, other than the appellant's own 
assertions, there is no evidence whatsoever addressing the 
etiology of any cervical disability.  Later reports from Dr. 
Conaway are based entirely on the veteran's incredible 
history as it relates to his neck.  This is also the state of 
affairs of VA examiners who have assessed the veteran: they 
have relied on the appellant's recorded history-as given by 
him to examiners over the years, rather than objective 
documentary or clinical evidence that he in fact sustained a 
neck injury in active service.  (Emphasis added)
 
An October 2000 VA fee-basis examination noted a right hip 
scar which the examiner noted was secondary to C7 fusion 
surgery for disc disease.  Although the RO asked the veteran 
for evidence related to the cervical spine surgery, to date 
none has been forthcoming.  There is not one shred of medical 
evidence in the record as to where the surgery was performed 
or why.  The Board deems it extremely unlikely that VA 
records would not include it had it been conducted at a VA 
facility.  But the veteran repeatedly sends in X-ray reports 
and the like, and his outpatient records that note the 
history of the fusion but without evidence addressing the 
etiology of the fusion.
 
At the Board hearing, he denied any intervening neck injury, 
and he asserted that cervical surgery was performed at Ft. 
Bragg after his "injury."  Board Transcript, pp. 13, 21.  
The Board finds no credibility in this assertion whatsoever, 
and rejects it.  It is inconceivable that prior cervical 
surgery would not have been noted during the veteran's two 
in-service admissions for his recurrent pyoderma.  It could 
not have occurred after his last admission, as he was treated 
for the right hip stress fracture prior to the first 
admission, and he was discharged shortly after the second 
admission.
 
As noted above, Dr. Conaway's earlier records and reports 
addressed the veteran's back and hip disorders.  A July 1995 
report is an example, as it only notes back complaints and 
his treatment for them.  It was not until recent years that 
Dr. Conaway even mentioned the veteran's neck, and that was 
solely through the appellant's self reported history.  In his 
September 2002 report, Dr. Conaway noted last seeing the 
veteran in 1996 and, since then the appellant had undergone 
an August 1997 cervical fusion at C6-C7.  No further 
information was noted on the fusion.  Dr. Conaway noted that 
the veteran sustained the injury in service when he jumped 
out of a helicopter, and that, "[a]pparently at that time he 
sustained injury to . . . his neck."  The remainder of his 
report only addressed the veteran's back, which also was 
based on the history as given by the appellant.  Dr. 
Holloway's September 2002 report notes head trauma that 
occurred in 1968 without any notation of the basis for that 
event.
 
An August 2003 VA physical therapy entry notes the veteran 
sustained his injuries in Vietnam when he jumped from a 
helicopter.  He injured his cervical spine, lumbar spine, 
"shattered both hips," (no surgery), left knee, and head 
injury.  (Quotes in original).  This is another example of 
the varying history the veteran has reported to providers 
over the years.
 
There further is the matter of the authenticity of a document 
purportedly from the service medical records submitted by the 
veteran.  The block for the nature and duration of the 
complaint of the handwritten November 1968 Clinical Record of 
the veteran's second in-service treatment for the pyoderma 
noted only "infection left forearm."
 
The veteran submitted a "copy" of the record with his 
September 2002 letter to the RO, which noted, "infection 
left forearm; right hip/lumbar (5+6) cervicle [sic] (7), head 
trauma[.]".  He specifically asserted that the clinical 
record was proof that he suffered multiple injuries from a 
traumatic accident in active service.
 
At the Board hearing, the veteran raised the issue of the 
altered record on his own initiative and emphatically denied 
having altered the form.  He stated it had just recently come 
to his attention that the document was altered.  Board 
Transcript, p. 32.  He asserted that the form was in that 
state when he obtained it from the RO, and that he had no 
idea of why the added "injuries" were penned in.  "I don't 
know if it was for their own information or it was for their 
- I don't know why it was done, but I have no access to those 
records."  Id., p. 33.  The veteran asserted that it would 
have been stupid for him to have done that with the original 
document still "in there."  Id.
 
He then erroneously noted that, as a result of the altered 
record having been submitted, "I have doctors' letters, 100 
percent viable letters that I'm not allowed to use, 
information that's been taken from me."  Id., p. 34.
 
While the altered document clearly impacts the assessment of 
the veteran's credibility, it does not exclude the various 
medical records and reports submitted by him over the years, 
especially in light of the fact-as already found by the 
Board, that those reports are based almost entirely on his 
oral reports of his past medical history.  Second, even if 
the veteran's testimony that he did not alter the clinical 
record is credible, he could not help but have noted the 
"copy" was not accurate.  Thus, he still bears the 
responsibility for having submitted the document.  Prior 
rating decisions, Statements of the Case, and Supplemental 
Statements of the Case, over the years have noted what was 
documented in his service medical records.  Third, the Board 
would be remiss if no mention is made of the fact that the 
handwriting of the added injuries strongly suggests a 
striking resemblance to the veteran's as compared to 
handwritten letters in the claims file signed by the him.
 
The veteran also asserted at the Board hearing that his 
service medical records were destroyed in the 1970s fire that 
occurred at the National Personnel Records Center .  Id., p. 
11.  He also told the examiner at the November 2005 VA 
examination that he had been told in the past that his 
records had been lost and damaged.  There is no evidence in 
the claims file to the effect that the veteran's service 
medical records were fire-related, or that he was told they 
were.  Insofar as the RO's past reviews of his claims are 
concerned, all service medical records extant are associated 
with the claims file.  The Board finds this to be further 
evidence of the veteran's incredible disclosures regarding 
his medical history.
 
The examiner at the November 2005 examination noted that 
there was no documentation in the claims file to confirm a 
cervical spine injury "(by patient report military medical 
information was destroyed in a fire in St. Louis )."  As a 
result, the examiner noted it would be mere speculation if he 
tried to assess and opine on whether the veteran's cervical 
disorder was causally related to his active service.  The 
examiner noted the fact that the veteran's treatment records 
noted his consistently reported history that he sustained a 
cervical spine injury in service.  Yet, the examiner opted to 
rely on the state of the claims file rather than the 
veteran's self-reported history and rendered no nexus 
opinion.
 
A January 2007 report of Dr. Holloway notes he examined the 
veteran and reviewed his medical history, records, and X-
rays, to determine if the veteran's cervical spine disorder 
was related to military service.  Dr. Holloway opined that 
the veteran had developed acute traumatic arthritis as a 
result of military caused injuries.  He provided no further 
detail related to what records or history he reviewed for the 
conclusion that the veteran was injured in service.  Thus, 
the Board accords this opinion no substantive weight.
 
In light of the VA examiner's 2005 report, the Board remanded 
the appeal to obtain a nexus opinion, to include on a 
secondary basis.  The resulting May 2007 VA examination 
report and the addendum note the examiner opined the 
veteran's cervical spine disorder is at least as likely as 
not related to an in-service injury.
 
It is the Board's duty to weigh the evidence and decide where 
to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others. 
 Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is also mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefor 
are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).
 
The Board is quite aware that it cannot reject a medical 
opinion solely on the rationale that it was based on history 
given by the claimant without first testing the credibility 
of the history on which it was based.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179  (2005) citing Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1993).  But, on the other 
hand, a physician's mere recording of history as reported by 
a patient without adding his/her assessment of that history 
along with clinical findings does not constitute a diagnosis 
or valid nexus opinion, as the diagnosis or opinion is no 
better than the information relied on.  See Reonal v. Brown, 
5 Vet. App. 458, 460 (1993).
 
The Board has already determined that the veteran's accounts 
are incredible and the reasons for that determination.  It is 
here that the 2007 examiner's assessment and opinion fails to 
carry the day for the veteran.  While the Board acknowledges 
the examiner reviewed the claims file, he still based his 
opinion on erroneous premises-as shown by the evidence of 
record.
 
In the initial examination report, the examiner noted that it 
appeared "the veteran sustained multiple injuries when he 
jumped out of a helicopter in Vietnam .  At that time, it was 
recorded that his cervical spine was injured, and 
subsequently he underwent a one-level fusion of the cervical 
spine."  The probative evidence of record notes the veteran 
served in active service for only seven months, and he never 
served in Vietnam.  Further, as already determined above, and 
as noted by the examiner at the 2005 examination, there is no 
evidence of a documented in-service cervical injury in the 
veteran's medical records.  There is only his personally 
reported history.
 
The examiner then observed that, "Dr. Conway [sic], Dr. 
Holloway, and Dr. Price [the 2005 VA examiner] all agree that 
the neck injury was connected with the helicopter 
accident."  On that basis, the examiner opined the veteran's 
cervical pathology was connected with a helicopter accident.  
As noted above, Dr. Price did not so opine.  He noted no more 
than that the veteran had consistently given a history of 
having been injured in a helicopter accident.  Further, as 
noted above, Dr. Price specifically declined to opine on the 
matter.  Dr. Price found no confirmation of the injury in the 
claims file.  A similar situation applies to the private 
examiners.
 
Dr. Conoway's submissions are set forth and discussed above 
and will not be repeated.  Suffice it to say they are not as 
noted by the 2007 examiner.  To the extent Dr. Conoway 
connects the veteran's neck disorder to his active service, 
he too was relied solely on the veteran's history.  What does 
bear repeating, is that the veteran never mentioned any neck 
injury to Dr. Conoway until he started pursuing service 
connection for his neck.
 
The RO returned the examination report for clarification.  
The addendum notes that the examiner-though he diligently 
reviewed the claims file, still rested his opinion on 
erroneous premises.
 
Interestingly, the 2007 examiner noted he reviewed the file 
and that agreed with Dr. Price's conclusions reached at the 
2005 examination.  The addendum notes that the examiner again 
based his opinion on the fact the veteran was injured by 
jumping from a helicopter, and that all of the opining 
physicians, Dr. Conoway, Dr. Holloway, and Dr. Price, agreed 
that the veteran's cervical disorder was connected to the 
"helicopter accident."  This facet has already been weighed 
and rejected by the Board as contrary to the actual 
contemporaneously prepared evidence of record.
 
The examiner notes in the addendum that the "service medical 
records are silent for a cervical spine injury, but there is 
a short notation in a military hospital admission form . . . 
that the veteran has a resolving right stress hip 
fracture."  Then the addendum notes the entry in the 2005 
examination report by Dr. Price that the veteran stated his 
medical records were destroyed in the St. Louis fire.  The 
addendum notes, "[t]he etiology of the veteran's cervical 
spine condition as post-traumatic is fitting with a history 
of a neck injury sustained during the jump."
 
The addendum essentially indicates that there is no evidence 
in service medical records of a cervical spine injury; but 
"destroyed" medical records plus resolving right hip stress 
fracture (with no record of etiology) plus history of jump 
from helicopter in Vietnam equals medical nexus.  The Board 
rejects this rationale, as completely contrary to the 
probative evidence of record.
 
Lest it be mistaken, the Board does not reject the medical 
diagnoses of the veteran's current cervical spine pathology.  
Indeed, the Board would overstep its boundaries if it did 
so.  Colvin, 1 Vet. App. 171.  But as stated above, the Board 
is charged with testing the factual premise on which 
diagnoses and nexus opinions are based.  An opinion is no 
better than the history on which it is based.  See Reonal, 5 
Vet. App. at 460.
 
As discussed above, the Board finds no credible competent 
evidence that the veteran injured his neck during his active 
service.  The sole evidence of an in-service neck injury lies 
in his assertions over the years.  While he is competent to 
describe what happened to him and the symptoms he may have 
experienced as a result, see 38 C.F.R. § 3.159(a)(2), he is 
not ipso facto credible.  Indeed, the Board finds his 
assertions incredible.
 
The May 2007 addendum notes that the examiner opined that 
there is no relationship between the veteran's service-
connected right hip disorder and his cervical disorder.  The 
VA examiner at the 2005 examination was also of that 
opinion.  There is no underlying factual deficiency to impact 
the examiner's opinion, as it was based on a current 
assessment of the nature of right hip disorder and  any 
likelihood of its probable impact on the veteran's neck.  
Further, there is no credible evidence of any treatment for 
cervical arthritis within one year of the veteran's 
separation from active service.  Hence, presumptive service 
connection is not in order.
 
In light of the above findings, the Board is constrained to 
find that the preponderance of the probative credible 
evidence is against the veteran's claim on direct, 
presumptive, and secondary bases.  38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310.
 
 
 

ORDER
 
Entitlement to service connection for post operative 
residuals of a cervical fusion with degenerative arthritis, 
including secondary to residuals of a right hip stress 
fracture, is denied


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


